Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                           July 5, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 SHARON LASKA and JOSEPH WALSH,                                     No. 49335-7-II
 husband and wife; PETER LUX and
 JENNIFER LUX, husband and wife;                                   Consolidated with
 DONALD SORENSEN and SUSAN
 SORENSEN, husband and wife,                                        No. 49445-1-II

                               Respondents,

        v.

 MAOLEI ZHU and YONGJIE HUANG,
 husband and wife,                                           UNPUBLISHED OPINION

                               Appellants.

       WORSWICK, J. — Maolei Zhu, a self-represented appellant, purchased a lot in a

residential development subject to restrictive covenants. One covenant states that an initial

building on a residential lot must be greater than 900 square feet in area. Zhu built two buildings

on his lot, a storage shed and a water pump house, which were each less than 900 square feet.

Sharon Laska and several of Zhu’s other neighbors (collectively, the “Neighbors”) filed a

complaint for declaratory judgment and permanent injunction to declare that Zhu was violating

the restrictive covenants and to permanently enjoin Zhu from building any additional structures

until he complied with the covenants. The trial court granted a permanent injunction and entered

a declaratory judgment.
No. 49335-7-II;
Cons. with No. 49445-1-II


        Zhu appeals the permanent injunction and the declaratory judgment, arguing that (1) the

trial court violated the summary judgment civil rule, (2) the trial court violated the Federal

Declaratory Judgment Act, 28 U.S.C.A. § 2201, (3) the trial court erred in admitting evidence

because it (a) violated multiple rules of evidence and (b) was biased, (4) the trial court

improperly judged the credibility of his testimony, (5) the trial court erred in finding that he

violated the restrictive covenants because (a) its finding was not supported by substantial

evidence and (b) it improperly interpreted the term “building,” (6) the trial judge violated

multiple codes of judicial conduct, (7) the Neighbors’ counsel tampered with evidence, and (8)

the trial court violated his due process rights. We affirm the declaratory judgment and the

permanent injunction.

                                              FACTS

        Zhu purchased an undeveloped lot in the Roberson Estates neighborhood in May 2014.

Zhu’s lot in the Roberson Estates is subject to restrictive covenants. Paragraph 6 of the

restrictive covenants states:

        No building shall be erected, altered, placed or permitted to remain on any one
        single parcel other than one detached single-family dwelling, one guest house, one
        attached or detached private garage and other accessory buildings. The initial
        building shall not be less than 900 square feet in area. All buildings shall be of
        permanent non-mobile construction, and the work of construction from the
        commencement of construction until the exteriors thereof are completed and
        painted or otherwise suitably finished, which shall in any event occur no later than
        12 months after the commencement of construction.

Ex. 1, at 1.

        Zhu began living in a recreational vehicle on the lot in March 2015. In April, Zhu

constructed a storage shed on the property. The shed was initially one story, measuring



                                                  2
No. 49335-7-II;
Cons. with No. 49445-1-II


approximately 20 feet by 20 feet, for a total area of approximately 400 square feet. In June, the

Neighbors retained an attorney who sent Zhu a letter informing him that the storage shed

violated the restrictive covenants and Clallam County building code.

       By August, Zhu proceeded to add a second story to the storage shed, making the shed

approximately 800 square feet in area. In October, Zhu constructed a water pump house to

obtain water from the well on the property. The water pump house is approximately 100 square

feet in area. Later in October, Zhu received a notice from Clallam County that his storage shed

violated a county building code. The code required a permit for any building greater than 400

square feet. The water pump house was not in violation of any county code because it was

smaller than 400 square feet in area.

       In December, the Neighbors retained another attorney who again sent Zhu a letter

notifying him that the storage shed and water pump house violated the restrictive covenants

because they were each less than 900 square feet in area. The letter also notified Zhu that the

Neighbors intended to initiate legal action if Zhu did not comply with the restrictive covenants.

Zhu continued construction on the property, attaching a tarp to the side of his storage shed that

covered an adjacent concrete pad.

       In April 2016, the Neighbors filed a complaint for declaratory judgment and permanent

injunction. The Neighbors sought a declaration that Zhu had violated the restrictive covenants

and an order requiring Zhu to remove both the storage shed and the water pump house because

they violated the restrictive covenants. Later that month, Zhu removed the second story of the

storage shed. Clallam County closed the code violation complaint against Zhu after he removed




                                                 3
No. 49335-7-II;
Cons. with No. 49445-1-II


the second story of the storage shed because the building was no longer greater than 400 square

feet in area and did not violate any building codes.

       The trial court held a hearing on the temporary restraining order on April 15, 2016. At

the hearing, Zhu argued that the storage shed did not violate the restrictive covenants because he

had two storage areas, the storage shed and the concrete pad below the tarp attached to the shed,

which totaled 1,000 square feet in area. The trial court disagreed, stating that “I don’t think that

the CCRs are interpreted such that you get to aggregate all the different structures together to

determine what the size of the building is.” Verbatim Report of Proceedings (VRP) (April 15,

2016) at 18. The trial court then issued a temporary restraining order that enjoined Zhu from

continuing any active construction on his property. Soon after, Zhu removed the remainder of

the storage shed, and he contracted to begin building a single family home on the property. Zhu

did not remove the water pump house.

       The trial court held its hearing on the Neighbors’ complaint for declaratory judgment and

injunctive relief on June 15. At the hearing, Laska testified to the above facts. The Neighbors

admitted several photographs of Zhu’s property that had been taken throughout the construction

of both the storage shed and the water pump house. Zhu did not object to any of the

photographs. The Neighbors also filed affidavits detailing the square footage of the storage shed

and the water pump house. Zhu did not object to the admission of the affidavits.

       Zhu testified in his defense and argued that his storage shed did not violate the restrictive

covenants because the shed itself, the area under the eaves of the shed, and the concrete pad




                                                  4
No. 49335-7-II;
Cons. with No. 49445-1-II


under the tarp attached to the shed totaled 1,100 square feet in area. Zhu also argued that the

shed itself was more than 900 square feet because there had been a third story.1

       Following Laska’s and Zhu’s testimony, the trial court stated,

              And at [the temporary restraining order] hearing, the presentation was -- of
       Mr. Zhu, was premised upon his belief that you could count multiple buildings, the
       900 square feet could -- they could -- all buildings could be aggregated to equal
       that. That position has changed now.
              Now, the representation is that he misread the document that -- the
       covenants he was attempting to comply with, not only that, but the County’s
       building code which is different.

VRP (June 15, 2016) at 153.

       The trial court then granted a permanent injunction and entered a declaratory judgment in

a document entitled “Order Granting Declaratory Judgment and Injunctive Relief.” In its order,

the trial court found that Zhu violated paragraph 6 of the restrictive covenants by building both

the storage shed and the water pump house without first constructing a building greater than 900

square feet in area. The trial court also permanently enjoined and restrained Zhu from

continuing any construction on his property, other than the home, until the construction of his

home was complete. The order allowed the water pump house on Zhu’s property so long as Zhu

obtained a certificate of occupancy for his home by December 31, 2016. Zhu appeals.




1
  Zhu appears to have argued that the third story was between the rafters on the second story and
the roof of the shed.



                                                 5
No. 49335-7-II;
Cons. with No. 49445-1-II


                                           ANALYSIS

                              I. GENUINE ISSUE OF MATERIAL FACT

       Zhu argues that the trial court violated the Federal Rule of Civil Procedure concerning

summary judgment because there was a genuine issue of material fact regarding the size of his

storage shed. However, neither Zhu nor the Neighbors filed a motion for summary judgment.

Generally, we do not review a matter on which the trial court did not rule. Meresse v. Stelma,

100 Wash. App. 857, 867, 999 P.2d 1267 (2000); see RAP 2.4(a). Because a motion for summary

judgment was not filed in the trial court and because the Order Granting Declaratory Judgment

and Injunctive Relief was not based on a summary proceeding, the summary judgment rules do

not apply.

                           II. FEDERAL DECLARATORY JUDGMENT ACT

       Zhu also argues that the trial court erred in ordering declaratory judgment because it

violated the Federal Declaratory Judgment Act. We do not review this issue.

       The Federal Declaratory Judgment Act authorizes a federal court to order declaratory

judgment only with “a case of actual controversy within its jurisdiction.” 28 U.S.C. § 2201(a).

The Federal Declaratory Judgment Act is limited to those cases which would otherwise be within

the jurisdiction of the federal courts. Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667,

671-72, 70 S. Ct. 876, 94 L. Ed. 1194 (1950). Accordingly, the Federal Declaratory Judgment

Act does not apply to cases before Washington trial courts. Thus, we do not review this issue.




                                                 6
No. 49335-7-II;
Cons. with No. 49445-1-II


                                  III. ADMISSION OF EVIDENCE

       Zhu also argues that the trial court erred in admitting evidence because it (a) violated

multiple rules of evidence during its hearing on the Neighbors’ complaint for declaratory

judgment and injunctive relief and (b) was biased in admitting evidence at the temporary

restraining order hearing. We do not review Zhu’s claims because they are not preserved for

appeal or no evidence was offered.

A.     Violations of the Rules of Evidence

       Zhu first argues that the trial court violated multiple rules of evidence.2 Specifically, Zhu

argues that the trial court violated (1) Fed. R. Evid. 104 by admitting evidence where the

relevancy of that evidence depended on a fact not established at the hearing, (2) Fed. R. Evid.

403 by admitting relevant and prejudicial evidence, and (3) Fed. R. Evid. 702 by excluding

expert witness testimony regarding the Clallam County building code definition of “building

area.”3 Zhu failed to preserve these issues for appeal.




2
  Because Washington courts treat the federal rules of evidence as persuasive authority, we
resolve Zhu’s argument by proceeding with an analysis of the Washington rules of evidence. See
Farrow v. Alfa Laval, Inc., 179 Wash. App. 652, 662, 319 P.3d 861 (2014).
3
  Zhu also argues that the trial court violated Fed. R. Evid. 301 by allowing the burden of
persuasion to shift to him during the hearing on the Neighbors’ complaint for declaratory
judgment and injunctive relief. Fed. R. Evid. 301 states that “[i]n a civil case . . . the party
against whom a presumption is directed has the burden of producing evidence to rebut the
presumption. But this rule does not shift the burden of persuasion, which remains on the party
who had it originally.” Despite this, Washington has not adopted an evidence rule addressing
presumptions. In re Estate of Langeland, 177 Wash. App. 315, 324, 312 P.3d 657 (2013).
Accordingly, Zhu’s argument fails.



                                                 7
No. 49335-7-II;
Cons. with No. 49445-1-II


       To preserve an evidentiary error for appeal, a party must make a timely objection. ER

103(a)(1); State v. Thomas, 150 Wash. 2d 821, 856, 83 P.3d 970 (2004), abrogated on other

grounds by Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).

Accordingly, the failure to object to the admittance or exclusion of evidence precludes raising

the issue on appeal. Thomas, 150 Wash. 2d at 856. Additionally, we generally will not review a

matter on which the trial court did not rule. Meresse, 100 Wash. App. at 867; see RAP 2.4(a).

       Zhu argues that the trial court erred in admitting a number of pictures of his and his

neighbors’ properties because the pictures were not relevant to determining the size of his

storage shed and because the pictures were prejudicial. Zhu did not object to the admission of

any of the photos during the hearing. Accordingly, Zhu failed to timely object, and he failed to

preserve these issues for appeal.

       In addition, Zhu argues that the trial court erred in excluding evidence of his e-mail

communications with code enforcement officials. However, Zhu did not offer to admit evidence

of his e-mail communications with code enforcement officials at the hearing. Because Zhu did

not offer to admit this evidence, there is no evidentiary error for us to review.

B.     Bias in Admitting Evidence

       Next, Zhu argues that the trial court was biased in admitting evidence presented at the

hearing for the temporary restraining order because it admitted the Neighbors’ prejudicial

evidence and ignored Zhu’s evidence. Under RAP 2.2(a)(1), a party may appeal only a trial

court’s final judgment. “‘A final judgment is a judgment that ends the litigation, leaving nothing

for the court to do but execute the judgment.’” In re Det. of Petersen, 138 Wash. 2d 70, 88, 980




                                                  8
No. 49335-7-II;
Cons. with No. 49445-1-II


P.2d 1204 (1999) (quoting Anderson & Middleton Lumber Co. v. Quinault Indian Nation, 79
Wash. App. 221, 225, 901 P.2d 1060 (1995), aff’d, 130 Wash. 2d 862, 929 P.2d 379 (1996)).

Accordingly, a permanent injunction, and not the temporary restraining order, is the final

judgment. RCW 7.40.020. Because the trial court’s permanent injunction is a final judgment,

Zhu cannot appeal the temporary restraining order.4 Therefore, Zhu cannot raise this claim on

appeal.

                                   IV. CREDIBILITY OF TESTIMONY5

          Zhu also argues that the trial court improperly judged the credibility of his testimony

regarding the area of the storage shed because the trial court did not believe his evidence and

because the trial court noted that he argued different positions. This argument fails.

          We do not review a trial court’s credibility determinations. Recreational Equip., Inc. v.

World Wrapps Nw., Inc., 165 Wash. App. 553, 568, 266 P.3d 924 (2011). The trial court is in a

better position to assess witness credibility, and we will not substitute our judgment for that of

the trial court. Fisher Props., Inc. v. Arden-Mayfair, Inc., 115 Wash. 2d 364, 369-70, 798 P.2d 799

(1990).




4
  Further, a temporary restraining order merges with a permanent injunction, rendering questions
regarding the propriety of the temporary order moot. State ex rel. Carroll v. Simmons, 61 Wash. 2d
146, 149, 377 P.2d 421 (1962).
5
  Without legal analysis or evidence, Zhu also argues that the trial court’s order is the result of
fraud. However, Zhu’s argument goes toward the trial court’s assignment of weight and
credibility to evidence presented at the hearing on the declaratory judgment and permanent
injunction.



                                                   9
No. 49335-7-II;
Cons. with No. 49445-1-II


       At the hearing on the Neighbors’ complaint for declaratory judgment and injunctive

relief, Zhu argued that his storage shed did not violate the restrictive covenants because the shed

itself, as well as the area under the eaves of the shed and the area under the tarp attached to the

shed, totaled 1,100 square feet in area. Zhu also argued that the shed itself was more than 900

square feet because a third story existed above the rafters. Following Zhu’s testimony, the trial

court noted that Zhu’s approach in calculating the square footage of the storage shed differed

from his approach at the temporary restraining order hearing.

       Because we do not review a trial court’s credibility determinations,6 we do not review

Zhu’s argument.

                         V. VIOLATION OF THE RESTRICTIVE COVENANTS

       Zhu also argues that the trial court erred in entering declaratory judgment because (a) the

court’s finding that his storage shed was less than 900 square feet in area was not supported by

substantial evidence and (b) the court improperly interpreted the term “building.” We disagree.

A.     Substantial Evidence

       Ordinary rules of appellate procedure apply to an appeal from a declaratory judgment.

See RCW 7.24.070. In reviewing a declaratory judgment, we must determine whether

substantial evidence supports the trial court’s findings of fact. Buck Mountain Owners’ Ass’n v.

Prestwich, 174 Wash. App. 702, 713, 308 P.3d 644 (2013). “‘Substantial evidence is evidence in




6
  While the trial court did not make specific findings regarding Zhu’s credibility, the findings in
favor of the Neighbors implicitly show that the trial court found Zhu’s testimony to be less
credible.



                                                 10
No. 49335-7-II;
Cons. with No. 49445-1-II


sufficient quantum to persuade a fair-minded person of the truth of the declared premise.’” 174
Wash. App. at 713 (quoting Ridgeview Props. v. Starbuck, 96 Wash. 2d 716, 719, 638 P.2d 1231

(1982)). In determining whether substantial evidence supports the trial court’s findings of fact,

we must consider only evidence that is favorable to the prevailing party. 174 Wash. App. at 713.

       Zhu’s lot is subject to restrictive covenants. Paragraph 6 of the restrictive covenants

states that “[n]o buildings shall be erected, altered, placed or permitted to remain on any one

single parcel other than one detached single-family dwelling . . . and other accessory buildings.

The initial building shall not be less than 900 square feet in area.” Ex. 1, at 1.

       The Neighbors filed affidavits detailing the size of both the storage shed and the water

pump house. The affidavits noted that the storage shed was approximately 800 square feet in

area. In addition, Zhu testified at the hearing that the first building that he constructed on his

property was a storage shed. The shed had two stories and totaled 800 square feet in area. Zhu

also testified that the foundation of the shed measured 20 feet by 20 feet. However, Zhu argued

that his storage shed did not violate the restrictive covenants because the shed itself, the area

under the eaves of the shed, and the concrete pad under the tarp attached to the shed totaled

1,100 square feet in area. Following the hearing, the trial court ordered declaratory judgment

and injunctive relief. In its order, the trial court found that Zhu violated paragraph 6 of the

restrictive covenants because the initial building he constructed on his property, the storage shed,

was less than 900 square feet in area.




                                                  11
No. 49335-7-II;
Cons. with No. 49445-1-II


       In addition to other evidence, such as witness testimony and photographs, Zhu himself

testified that the foundation of the storage shed measured 20 feet by 20 feet. Because the storage

shed was two stories, the shed measured 800 square feet in area. As a result, substantial

evidence supports the trial court’s finding that the storage shed was less than 900 square feet in

area. Therefore, the trial court did not err in ordering declaratory judgment.

B.     Interpretation of “Building”

       Zhu also argues that the trial court misinterpreted the term “building” in the restrictive

covenants in concluding that the storage shed was only 800 square feet in area.7 Specifically,

Zhu suggests that the area under the tarp attached to his storage shed and the area under the eaves

of the shed should be included in calculating the square footage of a building.8 We disagree.

       The interpretation of language contained in a restrictive covenant is a question of law we

review de novo. See Halme v. Walsh, 192 Wash. App. 893, 906, 370 P.3d 42 (2016). We apply

the rules of contract interpretation in determining the meaning of a restrictive covenant. 192 Wn.

App. at 906. The primary goal in interpreting a contract is to give effect to the drafter’s intent.
192 Wash. App. at 906. In determining the drafter’s intent, we give the covenant language its




7
 Zhu also appears to argue that the court’s conclusion that the storage shed was less than 900
square feet in area was based on falsified evidence. However, the trial court’s conclusion is
based on its construction of the restrictive covenants.
8
 Zhu seems to suggest that the restrictive covenants should be interpreted using the Clallam
County building code definitions. The Clallam County building codes and the restrictive
covenants are different, but Zhu must abide by both. Accordingly, the restrictive covenants are
not required to harmonize with the county’s building codes.



                                                 12
No. 49335-7-II;
Cons. with No. 49445-1-II


ordinary and common use and will not construe the terms in such a way so as to defeat its plain

and obvious meaning. 192 Wash. App. at 906.

        Paragraph 6 of the restrictive covenant states:

        No building shall be erected, altered, placed or permitted to remain on any one
        single parcel other than one detached single-family dwelling, one guest house, one
        attached or detached private garage and other accessory buildings. The initial
        building shall not be less than 900 square feet in area. All buildings shall be of
        permanent non-mobile construction, and the work of construction from the
        commencement of construction until the exteriors thereof are completed and
        painted or otherwise suitably finished, which shall in any event occur no later than
        12 months after the commencement of construction.

Ex. 1, at 1.

        The plain language of the restrictive covenant states that all buildings must be permanent

and must not be mobile. As a result, the area under the tarp cannot be considered a building

because it is not permanent, and it is mobile in construction. Because the area under the tarp is

not a building, the storage shed was only 800 square feet in area.9 Accordingly, the trial court

did not misinterpret the term “building” in determining that the area of the initial building

consisted only of the storage shed and was only 800 square feet.

                                 VI. CODE OF JUDICIAL CONDUCT

        Zhu also argues that the trial judge violated Rule 2.3 and Rule 2.4 of the code of judicial

conduct, which requires a judge to perform his duties without bias or prejudice and prohibits a

judge from allowing relationships to influence his judicial conduct or judgment. We disagree.



9
  Zhu does not argue that the area under the eaves of the shed, in addition to the area of the shed
itself, is greater than 900 square feet in area. He argues only that the areas of the shed, the eaves,
and under the tarp total more than 900 square feet.



                                                 13
No. 49335-7-II;
Cons. with No. 49445-1-II


       “The test for determining whether a judge’s impartiality might reasonably be questioned

is an objective one that assumes the reasonable person knows and understands all the relevant

facts.” In re Estate of Hayes, 185 Wash. App. 567, 607, 342 P.3d 1161 (2015). A judge is

presumed to perform his functions regularly and properly without prejudice or bias. 185 Wn.

App. at 607. A party asserting that a judge violated the code of judicial conduct must produce

sufficient evidence demonstrating bias. 185 Wash. App. at 607. Mere speculation is not enough.
185 Wash. App. at 607.

       Here, Zhu fails to present any evidence, let alone argument, showing that the trial judge

was biased in performing his duties or that any relationship with the Neighbors’ counsel

influenced the judge’s conduct.10 Zhu’s allegations appear to arise solely from the fact that the

trial court ruled against him. Accordingly, Zhu’s claim appears to be based on mere speculation,

and Zhu fails to produce sufficient evidence demonstrating the trial judge’s bias. As a result,

Zhu’s claim fails.

                                 VII. TAMPERING WITH EVIDENCE

       Zhu also argues that the Neighbors’ counsel violated RCW 9A.72.15011 by tampering

with pictures of Zhu’s property. Zhu’s argument is difficult to decipher, but Zhu appears to



10
   Zhu states that the trial court “made contradictory statements in the rulings regarding the
applicable law” and that the trial court was “creating [its] own law to govern the alleged building
to make sure it was less than 900 square feet.” Br. of Appellant at 15, 16. An independent
review of the record does not suggest that the trial court was biased in its conduct or judgment.
11
   RCW 9A.72.150(1) provides that “[a] person is guilty of tampering with physical evidence if,
having reason to believe that an official proceeding is pending or about to be instituted and
acting without legal right or authority, he or she . . . [d]estroys, mutilates, conceals, removes, or
alters physical evidence . . . or . . . [k]nowingly presents or offers any false physical evidence.”


                                                 14
No. 49335-7-II;
Cons. with No. 49445-1-II


argue that the Neighbors’ counsel tampered with evidence by presenting “pictures that he knew

were false.” Br. of Appellant at 43. This claim fails.

       Zhu fails to present evidence or argument showing that the pictures the Neighbors’

counsel presented were false. In addition, Zhu does not argue that the pictures resulted in error

or prejudice requiring reversal of the declaratory judgment and permanent injunction. Moreover,

even if Zhu were able to show that the Neighbors’ counsel violated RCW 9A.72.150, a violation

of the statute alone is not grounds for reversal on appeal. Zhu’s claim fails.

                                 VIII. DUE PROCESS VIOLATIONS

       Lastly, Zhu’s argument is unclear, but he appears to argue that the trial court violated his

due process rights by granting a permanent injunction and ordering declaratory judgment.12 We

do not review this issue.

       Zhu argues that his due process rights were violated, but he provides no authority for his

argument, and he does not argue how his due process rights were violated. “‘Parties raising

constitutional issues must present considered arguments to this court. . . . [N]aked castings into

the constitutional sea are not sufficient to command judicial consideration and discussion.’”

State v. Johnson, 119 Wash. 2d 167, 171, 829 P.2d 1082 (1992) (quoting In re Rosier, 105 Wash. 2d
606, 616, 717 P.2d 1353 (1986)). Moreover, “‘[w]ithout adequate, cogent argument and




12
   He argues that (1) the trial court forced testimony upon him and collaborated with the
Neighbors by saying that he changed his story and (2) the trial court granted the restraining order
without evidence. In his issues presented, Zhu also argues that the trial court was not authorized
to order the destruction of his water pump house. Zhu’s argument regarding the trial court’s
authority mentions only due process violations. As a result, we resolve Zhu’s argument by
analyzing the alleged due process violation.


                                                 15
No. 49335-7-II;
Cons. with No. 49445-1-II


briefing, this court should not consider an issue on appeal.’” Satomi Owners Ass’n v. Satomi,

LLC, 167 Wash. 2d 781, 808, 225 P.3d 213 (2009) (quoting Schmidt v. Cornerstone Invs., Inc., 115
Wash. 2d 148, 160, 795 P.2d 1143 (1990)). Therefore, we do not consider this issue.

                                          CONCLUSION

        We affirm the declaratory judgment and the permanent injunction.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Worswick, J.
 We concur:



                    Johanson, J.




                    Bjorgen, C.J.




                                                 16